UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 26, 2007 PATRIOT INVESTMENT CORPORATION (Exact Name of Registrant as Specified in Charter) Nevada 0-25765 87-0429748 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) Harbin SenRun Forestry Development Co., Ltd. Room 517, No. 18 Building Nangangjizhoing District Hi-Tech Development Zone, Harbin, Heilongjiang, People’s Republic of China (Address of principal executive offices) Registrant’s telephone number, including area code: 86-0451-87011257 6269 Jamestown Court Salt Lake City, UT 84121 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - CURRENT REPORT ON FORM 8-K PATRIOT INVESTMENT CORPORATION TABLE OF CONTENTS Page Item 1.01. Entry into a Material Definitive Agreement and 3 Item 2.01. Completion of Acquisition or Disposition of Assets 3 Share Exchange 6 Description of the Company 7 Management’s Discussion and Analysis or Plan of Operations 16 Risk Factors 24 Security Ownership of Certain Beneficial Owners and Management 34 Directors and Executive Officers 35 Executive Compensation 37 Certain Relationships and Related Transactions 38 Item 3.02. Unregistered Sales of Equity Securities 39 Item 5.01. Changes in Control of Registrant 41 Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers 42 Item 5.06. Change in Shell Company Status 43 Item 9.01. Financial Statements and Exhibits 43 - 2 - Item 1.01Entry into a Material Definitive Agreement and Item 2.01Completion of Acquisition or Disposition of Assets The Share Exchange Agreement On June 26, 2007, Patriot Investment Corporation (the “Registrant”) simultaneously entered into, and closed under, a Share Exchange Agreement (the “Exchange Agreement”) by and among the Registrant, Harbin SenRun Forestry Development Co., Ltd., a corporation organized and existing under the laws of the People’s Republic of China (“Harbin SenRun”), Bradley Shepherd, the President and majority shareholder of the Registrant (“Shepherd”), Everwin Development Ltd., a corporation organized under the laws of the British Virgin Islands (“Everwin”), and beneficial owner of 100% of the share capital of Jin Yuan Global Limited, Jin Yuan Global Limited, a corporation organized under the laws of the Hong Kong SAR of the People’s Republic of China (“Hong Kong Jin Yuan”), and the Jin Yuan Global Limited Trust, a Hong Kong trust created pursuant to a Declaration of Trust and a Trust and Indemnity Agreement dated March 10, 2007 (the “Jin Yuan Global Limited Trust”) (Everwin, Hong Kong Jin Yuan and the Jin Yuan Global Limited Trust being hereinafter referred to as the “SenRun Shareholders”).
